MAUS, Judge,
concurring in result.
I concur in result. However, the majority opinion after hypothesizing that the Frisco action was or was not filed states: “[ujnder either hypothesis, the refund was *67unauthorized”. § 139.031(4) RSMo, V.A. M.S. provides in part: “All the county collectors . . ., shall, upon written application of a taxpayer, refund any real or tangible personal property tax mistakenly or erroneously paid in whole or in part to the collector.” (Emphasis ours) The section further provides that such application shall be made within one year after payment and that the county court shall make available funds for the purpose of making such refunds.
The Attorney General, Opinion No. 97, February 10, 1970, has given his opinion that this sub-section has no application to the refund of taxes paid as the result of an allegedly excessive levy. This opinion indicates the sub-section is applicable to errors or mistakes such as double payment of the same tax. Without attempting to decide the scope of the sub-section and merely for the purpose of illustrating the point involved, a similar section dealing with refunds should be noted. § 136.035 RSMo, V.A.M.S. in part provides that the director of revenue “shall refund any overpayment or erroneous payment of any tax . . 1 (Emphasis ours) The section provides a two-year limitation upon the filing of claims. The Supreme Court in holding claims for refunds barred by the limitation has at least implied that the section is applicable to the director’s refund of allegedly invalid registration fees intentionally paid. Ellsworth Freight Lines v. Mo. Hwy. Recip., 568 S.W.2d 521 (Mo. banc 1978); State ex rel. Brady Motor., Inc. v. State Tax Com’n., 517 S.W.2d 133 (Mo.1974).
Whether or not a collector is by § 139.-031(4) authorized to refund allegedly invalid taxes intentionally paid does involve a construction of the revenue laws. State v. Adkins, 221 Mo. 112, 119 S.W. 1091 (1909). The opinion of this court should not be interpreted as construing the scope of § 139.031(4). That construction must be made by the Supreme Court. Regal-Tinneys Grove, etc. v. Fields, 552 S.W.2d 719 (Mo. banc 1977); John Calvin Manor, Inc. v. Aylward, 517 S.W.2d 59 (Mo.1974).

. Slightly different provisions relating to refunds of sales taxes are contained in § 144.190 RSMo, V.A.M.S.